FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January 2014 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding governmental approval of Liaoning Xianrendao Co-Generation and Jiangu Liuhe Wind Farm projects, two wholly owned projects of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on January 17, 2014. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. OVERSEAS REGULATORY ANNOUNCEMENT LIAONING XIANRENDAO CO-GENERATION AND JIANGSU LIUHE WIND FARM PROJECTS OBTAINED APPROVAL The announcement is issued pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International Inc. (the “Company”) announced that Liaoning Huaneng Yingkou Xianrendao Co-generation Project and Jiangsu Huaneng Liuhe Wind Farm Project, both of which are wholly owned by the Company, have obtained the approval from the Development and Reform Commission of Liaoning Province and the Development and Reform Commission of Jiangsu Province, respectively. Xianrendao Co-generation Project will build 2x50MW high temperature and pressure back pressure turbine co-generation units with an estimated total investment of RMB1.388 billion. Liuhe Wind Farm Project has a planned installed capacity of 49.5MW with an estimated total investment of RMB424 million. 20% of the above project investment amounts will be contributed by the Company from its internal funds while the remaining investment will be funded by bank loans. By Order of the Board Huaneng Power International, Inc. Du Daming Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Xie Rongxing (Non-executive Director) Beijing, the PRC 17 January 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By/s/ Du Daming Name:Du Daming Title: Company Secretary Date:January 17, 2014
